TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 26, 2014



                                      NO. 03-13-00540-CV


                    WaiWai, LLC and 1717 Investments, LLC, Appellants

                                                  v.

                       Jose Alvarado and Isabel M. Alvarado, Appellees




     APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
 REVERSED AND RENDERED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE FIELD




This is an appeal from the final judgment signed by the trial court on July 11, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment in

favor of appellants, with the exception of the trial court’s award of attorney’s fees, which the

Court remands to the trial court for reconsideration. Appellees shall pay all costs relating to this

appeal, both in this Court and the court below.